Name: Council Directive 2009/132/EC of 19Ã October 2009 determining the scope of Article 143(b) and (c) of Directive 2006/112/EC as regards exemption from value added tax on the final importation of certain goods
 Type: Directive
 Subject Matter: tariff policy;  taxation;  European Union law;  trade
 Date Published: 2009-11-10

 10.11.2009 EN Official Journal of the European Union L 292/5 COUNCIL DIRECTIVE 2009/132/EC of 19 October 2009 determining the scope of Article 143(b) and (c) of Directive 2006/112/EC as regards exemption from value added tax on the final importation of certain goods (codified version) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 93 and 94 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the European Economic and Social Committee (2), Whereas: (1) Council Directive 83/181/EEC of 28 March 1983 determining the scope of Article 14(1)(d) of Directive 77/388/EEC as regards exemption from value added tax on the final importation of certain goods (3) has been substantially amended several times (4). In the interests of clarity and rationality the said Directive should be codified. (2) Pursuant to Article 131 and Article 143(b) and (c) of Council Directive 2006/112/EC of 28 November 2006 on the common system of value added tax (5), Member States are, without prejudice to other Community provisions and under conditions which they shall lay down for the purpose, inter alia, of preventing any possible evasion, avoidance or abuse, to exempt final importation of goods qualifying for exemption from customs duties other than as provided for in the Common Customs Tariff. (3) Pursuant to Article 145 of Directive 2006/112/EC, the Commission is required to submit to the Council proposals designed to lay down Community tax rules clarifying the scope of the exemptions referred to in Articles 143 and 144 of that Directive and detailed rules for their implementation. (4) While it is deemed desirable to achieve the greatest possible degree of uniformity between the system for customs duties and that for value added tax, account should be taken, nevertheless, in applying the latter system, of the differences as regards objective and structure between customs duties and value added tax. (5) Separate arrangements for value added tax should be laid down for imported goods to the extent necessary to comply with the objectives of tax harmonisation. The exemptions on importation can be granted only on condition that they are not liable to affect the conditions of competition on the market. (6) Certain reliefs applied in the Member States stem from conventions between those Member States and third countries which, given their purpose, concern only the signatory Member States. It is not expedient to define at Community level conditions for granting such reliefs. The Member States concerned need merely be authorised to retain them. (7) This Directive should be without prejudice to the obligations of the Member States relating to the time limits for transposition into national law of the Directives set out in Annex II, Part B, HAS ADOPTED THIS DIRECTIVE: TITLE I SCOPE AND DEFINITIONS Article 1 The scope of the exemptions from value added tax (hereinafter VAT) referred to in Article 143(b) and (c) of Directive 2006/112/EC and the rules for their implementation, referred to in Article 145 of that Directive, shall be defined by this Directive. In accordance with Article 131 and Article 143(b) and (c) of Directive 2006/112/EC, the Member States shall apply the exemptions laid down in this Directive under the conditions fixed by them in order to ensure that such exemptions are correctly and simply applied and to prevent any evasion, avoidance or abuses. Article 2 1. For the purposes of this Directive: (a) imports means imports as defined in Article 30 of Directive 2006/112/EC and the entry for home use after being subject to one of the systems provided for in Article 157(1)(a) of that Directive or a system of temporary admission or transit; (b) personal property means any property intended for the personal use of the persons concerned or for meeting their household needs, including household effects, cycles and motor-cycles, private motor vehicles and their trailers, camping caravans, pleasure craft and private aeroplanes, as well as household provisions appropriate to normal family requirements, and household pets and saddle animals; (c) household effects means personal effects, household linen and furnishings and items of equipment intended for the personal use of the persons concerned or for meeting their household needs; (d) alcoholic products means products (beer, wine, aperitifs with a wine or alcohol base, brandies, liqueurs and spirituous beverages, etc.) falling within CN codes 2203 to 2208; (e) Community means the territory of the Member States where Directive 2006/112/EC applies. 2. The nature or quantity of personal property shall not reflect any commercial interest, nor shall they be intended for an economic activity within the meaning of Article 9(1) of Directive 2006/112/EC. However, portable instruments of the applied or liberal arts, required by the person concerned for the pursuit of his trade or profession, shall also constitute personal property. TITLE II IMPORTATION OF PERSONAL PROPERTY BELONGING TO INDIVIDUALS COMING FROM THIRD OUNTRIES OR THIRD TERRITORIES CHAPTER 1 Personal property of natural persons transferring their normal place of residence to the Community Article 3 Subject to Articles 4 to 11, exemption from VAT on importation shall be granted on personal property imported by natural persons transferring their normal place of residence from outside the Community to a Member State of the Community. Article 4 Exemption shall be limited to personal property which: (a) except in special cases justified by the circumstances, has been in the possession of and, in the case of non-consumable goods, used by the person concerned at his former normal place of residence for a minimum of six months before the date on which he ceases to have his normal place of residence outside the Community; (b) is intended to be used for the same purpose at his new normal place of residence. The Member States may in addition make exemption of personal property conditional upon such property having borne, either in the country of origin or in the country of departure, the customs and/or fiscal charges to which it is normally liable. Article 5 Exemption may be granted only to persons whose normal place of residence has been outside the Community for a continuous period of at least 12 months. However, the competent authorities may grant exceptions to this rule provided that the intention of the person concerned was clearly to reside outside the Community for a continuous period of at least 12 months. Article 6 Exemption shall not be granted in respect of: (a) alcoholic products; (b) tobacco or tobacco products; (c) commercial means of transport; (d) articles for use in the exercise of a trade or profession, other than portable instruments of the applied or liberal arts. Vehicles intended for mixed use for commercial or professional purposes may also be excluded from exemption. Article 7 1. Except in special cases, exemption shall be granted only in respect of personal property entered for permanent importation within 12 months of the date of establishment, by the person concerned, of his normal place of residence in the Community. 2. The personal property may be imported in several separate consignments within the period referred to in paragraph 1. Article 8 1. Until 12 months have elapsed from the date of the declaration for its final importation, personal property which has been imported exempt from tax may not be lent, given as security, hired out or transferred, whether for a consideration or free of charge, without prior notification to the competent authorities. 2. Any loan, giving as security, hiring out or transfer before the expiry of the period referred to in paragraph 1 shall entail payment of the relevant VAT on the goods concerned, at the rate applying on the date of such loan, giving as security, hiring out or transfer, on the basis of the type of goods and the customs value ascertained or accepted on that date by the competent authorities. Article 9 1. By way of derogation from Article 7(1), exemption may be granted in respect of personal property permanently imported before the person concerned establishes his normal place of residence in the Community, provided that he undertakes actually to establish his normal place of residence there within a period of six months. Such undertaking shall be accompanied by a security, the form and amount of which shall be determined by the competent authorities. 2. Where use is made of paragraph 1, the period laid down in point (a) of the first paragraph of Article 4 shall be calculated from the date of importation into the Community. Article 10 1. Where, owing to occupational commitments, the person concerned leaves the third country or third territory where he had his normal place of residence without simultaneously establishing his normal place of residence on the territory of a Member State the Community, although having the intention of ultimately doing so, the competent authorities may authorise exemption in respect of the personal property which he transfers into the said territory for this purpose. 2. Exemption in respect of the personal property referred to in paragraph 1 shall be granted in accordance with the conditions laid down in Articles 3 to 8, on the understanding that: (a) the periods laid down in point (a) of the first paragraph of Article 4 and paragraph 1 of Article 7 shall be calculated from the date of importation; (b) the period referred to in Article 8(1) shall be calculated from the date when the person concerned actually establishes his normal place of residence on the territory of the Community. 3. Exemption shall also be subject to an undertaking from the person concerned that he will actually establish his normal place of residence on the territory of the Community within a period laid down by the competent authorities in keeping with the circumstances. The latter may require this undertaking to be accompanied by a security, the form and amount of which they shall determine. Article 11 The competent authorities may derogate from points (a) and (b) of the first paragraph of Article 4, points (c) and (d) of the first paragraph of Article 6 and Article 8 when a person has to transfer his normal place of residence to the territory of a Member State as a result of exceptional political circumstances. CHAPTER 2 Goods imported on the occasion of a marriage Article 12 1. Subject to Articles 13 to 16, exemption shall be granted in respect of trousseaux and household effects, whether or not new, belonging to a person transferring his or her normal place of residence to the territory of the Community on the occasion of his or her marriage. Exemption shall also be granted in respect of presents customarily given on the occasion of a marriage which are received by a person fulfilling the conditions laid down in the first subparagraph from persons having their normal place of residence outside the Community. The exemption shall apply to presents of a value of not more than EUR 200. Member States may, however, grant exemption for more than EUR 200 provided that the value of each exempt present does not exceed EUR 1 000. 2. The Member State may make exemption of the goods referred to in the first subparagraph of paragraph 1 conditional on their having borne, either in the country or territory of origin or in the country or territory of departure, the customs and fiscal charges to which they are normally liable. Article 13 The exemption may be granted only to persons: (a) whose normal place of residence has been outside the Community for a continuous period of at least 12 months; (b) who produce evidence of their marriage. However, derogations from the rule referred to in the first subparagraph may be granted provided that the intention of the person concerned was clearly to reside outside the Community for a continuous period of at least 12 months. Article 14 No exemption shall be granted for alcoholic products, tobacco or tobacco products. Article 15 1. Save in exceptional circumstances, exemption shall be granted only in respect of goods permanently imported: (a) not earlier than two months before the date fixed for the wedding; and (b) not later than four months after the date of the wedding. In the case referred to in point (a), exemption may be made subject to the lodging of appropriate security, the form and amount of which shall be determined by the competent authorities. 2. Goods to which exemption is granted may be imported in several separate consignments, within the period referred to in paragraph 1. Article 16 1. Until 12 months have elapsed from the date of the declaration for their final importation, personal property which has been imported exempt from tax may not be lent, given as security, hired out or transferred, whether for a consideration or free of charge, without prior notification to the competent authorities. 2. Any loan, giving as security, hiring out or transfer before the expiry of the period referred to in paragraph 1 shall entail payment of the relevant VAT on the goods concerned, at the rate applying on the date of such loan, giving as security, hiring out or transfer, on the basis of the type of goods and the value ascertained or accepted on that date by the competent authorities. CHAPTER 3 Personal property acquired by inheritance Article 17 Subject to Articles 18, 19 and 20, exemption shall be granted in respect of personal property acquired by inheritance by a natural person having his normal place of residence in the Community. Article 18 Exemption shall not be granted in respect of: (a) alcoholic products; (b) tobacco or tobacco products; (c) commercial means of transport; (d) articles for use in the exercise of a trade or profession, other than portable instruments of the applied or liberal arts, which were required for the exercise of the trade or profession of the deceased; (e) stocks of raw materials and finished or semi-finished products; (f) livestock and stocks of agricultural products exceeding the quantities appropriate to normal family requirements. Article 19 1. Exemption shall be granted only in respect of personal property permanently imported not later than two years from the date on which the person becomes entitled to the goods (final settlement of the inheritance). However, this period may be extended by the competent authorities on special grounds. 2. The goods may be imported in several separate consignments within the period referred to in paragraph 1. Article 20 Articles 17, 18 and 19 shall apply mutatis mutandis to personal property acquired by inheritance by legal persons engaged in a non-profit-making activity who are established on the territory of the Community. TITLE III IMPORTATION OF SCHOOL OUTFITS, EDUCATIONAL MATERIALS AND RELATED HOUSEHOLD EFFECTS Article 21 1. Exemption shall be granted in respect of outfits, educational materials and household effects representing the usual furnishings for a students room and belonging to pupils or students coming to stay in the Community for the purposes of studying there and intended for their personal use during the period of their studies. 2. For the purposes of this Article: (a) pupil or student means any person enrolled in an educational establishment in order to attend, full-time, the courses offered therein; (b) outfit means underwear and household linen as well as clothing, whether or not new; (c) educational materials means articles and instruments (including calculators and typewriters) normally used by pupils or students for the purposes of their studies. Article 22 Exemption shall be granted at least once per school year. TITLE IV IMPORTS OF NEGLIGIBLE VALUE Article 23 Goods of a total value not exceeding EUR 10 shall be exempt on admission. Member States may grant exemption for imported goods of a total value of more than EUR 10, but not exceeding EUR 22. However, Member States may exclude goods which have been imported on mail order from the exemption provided for in the first sentence of the first subparagraph. Article 24 Exemption shall not apply to the following: (a) alcoholic products; (b) perfumes and toilet waters; (c) tobacco or tobacco products. TITLE V CAPITAL GOODS AND OTHER EQUIPMENT IMPORTED ON THE TRANSFER OF ACTIVITIES Article 25 1. Without prejudice to the measures in force in the Member State with regard to industrial and commercial policy, and subject to Articles 26 to 29, Member States may allow exemption, on admission, for imports of capital goods and other equipment belonging to undertakings which definitively cease their activity in the third country or third territory of origin in order to carry on a similar activity in the Community and which, in accordance with Article 213(1) of Directive 2006/112/EC, have given advance notice to the competent authorities of the Member State of importation of the commencement of such activity. Where the undertaking transferred is an agricultural holding, its livestock shall also be exempt on admission. 2. For the purposes of paragraph 1: (a) activity means an economic activity as referred to in Article 9(1) of Directive 2006/112/EC; (b) undertaking means an independent economic unit of production or of the service industry. Article 26 1. The exemption shall be limited to capital goods and equipment which: (a) except in special cases justified by the circumstances, have actually been used in the undertaking for a minimum of 12 months prior to the date on which the undertaking ceased to operate in the third country or third territory from which it is transferring its activity; (b) are intended to be used for the same purposes after the transfer; (c) are to be used for the purposes of an activity not exempted under Articles 132, 133, 135 and 136 of Directive 2006/112/EC; (d) are appropriate to the nature and size of the undertaking in question. 2. Pending entry into force of the common rules referred to in the first paragraph of Article 176 of Directive 2006/112/EC, Member States may exclude from the exemption, in whole or in part, capital goods in respect of which they have availed themselves of the second subparagraph of Article 176 of that Directive. Article 27 No exemption shall be granted to undertakings established outside the Community and the transfer of which to the territory of the Community is consequent upon or is for the purpose of merging with, or being absorbed by, an undertaking established in the Community, without a new activity being set up. Article 28 No exemption shall be granted for: (a) means of transport which are not in the nature of instruments of production or of the service industry; (b) supplies of all kinds intended for human consumption or for animal feed; (c) fuel and stocks of raw materials or finished or semi-finished products; (d) livestock in the possession of dealers. Article 29 Except in special cases justified by the circumstances, the exemption shall be granted only in respect of capital goods and other equipment imported before the expiry of a period of 12 months from the date when the undertaking ceased its activities in the third country or third territory of origin. TITLE VI IMPORTATION OF CERTAIN AGRICULTURAL PRODUCTS AND PRODUCTS INTENDED FOR AGRICULTURAL USE CHAPTER 1 Products obtained by Community farmers on properties located in third countries or third territories Article 30 1. Subject to Articles 31 and 32, agricultural, stock-farming, bee-keeping, horticultural and forestry products from properties located in a third country or third territory adjoining the territory of the Community which are operated by agricultural producers having their principal undertaking in the Community and adjacent to the country or territory concerned shall be exempt on admission. Pure-bred horses, not more than six months old and born in a third country or third territory of an animal covered in the Community and then exported temporarily to give birth, shall also be exempt on admission. 2. To be eligible for the exemption under the first subparagraph of paragraph 1, stock-farming products must be obtained from animals reared, acquired or imported in accordance with the general tax arrangements applicable in the Member State of importation. Article 31 Exemption shall be limited to products which have not undergone any treatment other than that which normally follows their harvest or production. Article 32 Exemption shall be granted only in respect of products imported by the agricultural producer or on his behalf. Article 33 This Chapter shall apply mutatis mutandis to the products of fishing or fish-farming activities carried out in the lakes or waterways bordering the territory of the Community by fishermen established in the Community and to the products of hunting activities carried out on such lakes or waterways by sportsmen established in the Community. CHAPTER 2 Seeds, fertilisers and products for the treatment of soil and crops Article 34 Subject to Article 35, seeds, fertilisers and products for the treatment of soil and crops, intended for use on property located in the Community, and adjoining a third country or third territory and operated by agricultural producers having their principal undertaking in the said country or territory adjacent to the territory of the Community shall be exempt on admission. Article 35 1. Exemption shall be limited to the quantities of seeds, fertilisers or other products required for the purpose of operating the property. It shall be granted only for seeds, fertilisers or other products introduced directly into the Community by the agricultural producer or on his behalf. 2. Member States may make exemption conditional upon the granting of reciprocal treatment. TITLE VII IMPORTATION OF THERAPEUTIC SUBSTANCES, MEDICINES, LABORATORY ANIMALS AND BIOLOGICAL OR CHEMICAL SUBSTANCES CHAPTER 1 Laboratory animals and biological or chemical substances intended for research Article 36 1. The following shall be exempt on admission: (a) animals specially prepared and sent free of charge for laboratory use; (b) biological or chemical substances which are imported subject to the limits and conditions laid down in Article 60 of Council Regulation (EC) No 918/83 of 28 March 1983 setting up a Community system of reliefs from customs duty (6). 2. The exemption referred to in paragraph 1 shall be limited to animals and biological or chemical substances which are intended for either of the following: (a) public establishments principally engaged in education or scientific research, including those departments of public establishments which are principally engaged in education or scientific research; (b) private establishments principally engaged in education or scientific research and authorised by the competent authorities of the Member States to receive such articles exempt from tax. CHAPTER 2 Therapeutic substances of human origin and blood-grouping and tissue-typing reagents Article 37 1. Without prejudice to the exemption provided for in Article 143(a) of Directive 2006/112/EC and subject to Article 38 of this Directive, the following shall be exempted: (a) therapeutic substances of human origin; (b) blood-grouping reagents; (c) tissue-typing reagents. 2. For the purposes of paragraph 1: (a) therapeutic substances of human origin means human blood and its derivatives (whole human blood, dried human plasma, human albumin and fixed solutions of human plasma protein, human immunoglobulin and human fibrinogen); (b) blood-grouping reagents means all reagents, whether of human, animal, plant or other origin used for blood-type grouping and for the detection of blood incompatibilities; (c) tissue-typing reagents means all reagents whether of human, animal, plant or other origin used for the determination of human tissue-types. Article 38 Exemption shall be limited to products which: (a) are intended for institutions or laboratories approved by the competent authorities, for use exclusively for non-commercial medical or scientific purposes; (b) are accompanied by a certificate of conformity issued by a duly authorised body in the country or territory of departure; (c) are in containers bearing a special label identifying them. Article 39 Exemption shall include the special packaging essential for the transport of therapeutic substances of human origin or blood-grouping or tissue-typing reagents and also any solvents and accessories needed for their use which may be included in the consignments. CHAPTER 3 Reference substances for the quality control of medical products Article 40 Consignments which contain samples of reference substances approved by the World Health Organisation for the quality control of materials used in the manufacture of medicinal products and which are addressed to consignees authorised by the competent authorities of the Member States to receive such consignments free of tax shall be exempt on admission. CHAPTER 4 Pharmaceutical products used at international sports events Article 41 Pharmaceutical products for human or veterinary medical use by persons or animals participating in international sports events shall, within the limits necessary to meet their requirements during their stay in the Community, be exempt on admission. TITLE VIII GOODS FOR CHARITABLE OR PHILANTHROPIC ORGANISATIONS CHAPTER 1 General provision Article 42 Member States may impose a limit on the quantity or value of the goods, exempt under Chapters 2, 3 or 4 in order to remedy any abuse and to combat major distortions of competition. CHAPTER 2 Goods imported for general purposes Article 43 1. Subject to Articles 44, 45 and 46, the following shall be exempt on admission: (a) basic necessities obtained free of charge and imported by State organisations or other charitable or philanthropic organisations approved by the competent authorities for distribution free of charge to needy persons; (b) goods of every description sent free of charge, by a person or organisation established outside the Community, and without any commercial intent on the part of the sender, to State organisations or other charitable or philanthropic organisations approved by the competent authorities, to be used for fund-raising at occasional charity events for the benefit of needy persons; (c) equipment and office materials sent free of charge, by a person or organisation established outside the Community, and without any commercial intent on the part of the sender, to charitable or philanthropic organisations approved by the competent authorities, to be used solely for the purpose of meeting their operating needs or carrying out their stated charitable or philanthropic aims. 2. For the purposes of paragraph 1(a) basic necessities means those goods required to meet the immediate needs of human beings, such as food, medicine, clothing and bed-clothes. Article 44 Exemption shall not be granted in respect of: (a) alcoholic products; (b) tobacco or tobacco products; (c) coffee and tea; (d) motor vehicles other than ambulances. Article 45 Exemption shall be granted only to organisations accounting procedures of which enable the competent authorities to supervise their operations and which offer all the guarantees considered necessary. Article 46 1. The organisation entitled to exemption may not lend, hire out or transfer, whether for a consideration or free of charge, the goods referred to in Article 43 for purposes other than those laid down in Article 43(1)(a) and (b), unless the competent authorities have been informed thereof in advance. 2. Should goods and equipment be lent, hired out or transferred to an organisation entitled to benefit from exemption pursuant to Articles 43 and 45, the exemption shall continue to be granted provided that the latter uses the goods and equipment for purposes which confer the right to such exemption. In other cases, loan, hiring out or transfer shall be subject to prior payment of VAT at the rate applying on the date of the loan, hiring out or transfer, on the basis of the type of goods and equipment and the value ascertained or accepted on that date by the competent authorities. Article 47 1. Organisations referred to in Article 43 which cease to fulfil the conditions giving entitlement to exemption, or which are proposing to use goods and equipment exempt on admission for purposes other than those provided for by that Article, shall so inform the competent authorities. 2. Goods remaining in the possession of organisations which cease to fulfil the conditions giving entitlement to exemption shall be liable to the relevant import VAT at the rate applying on the date on which those conditions cease to be fulfilled, on the basis of the type of goods and equipment and the value as ascertained or accepted on that date by the competent authorities. 3. Goods used by the organisation benefiting from the exemption for purposes other than those provided for in Article 43 shall be liable to the relevant import VAT at the rate applying on the date on which they are put to another use on the basis of the type of goods and equipment and the value as ascertained on that date by the competent authorities. CHAPTER 3 Articles imported for the benefit of handicapped persons Article 48 1. Articles specially designed for the education, employment or social advancement of blind or other physically or mentally handicapped persons shall be exempt on admission where: (a) they are imported by institutions or organisations that are principally engaged in the education of or the provision of assistance to handicapped persons and are authorised by the competent authorities of the Member States to receive such articles exempt from tax; and (b) they are donated to such institutions or organisations free of charge and with no commercial intent on the part of the donor. 2. Exemption shall apply to specific spare parts, components or accessories specifically for the articles in question and to the tools to be used for the maintenance, checking, calibration and repair of the said articles, provided that such spare parts, components, accessories or tools are imported at the same time as the said articles or, if imported subsequently, that they can be identified as being intended for articles previously exempt on admission or which would be eligible to be so exempt at the time when such entry is requested for the specific spare parts, components or accessories and tools in question. 3. Articles exempt on admission may not be used for purposes other than the education, employment or social advancement of blind or other handicapped persons. Article 49 1. Goods exempt on admission may be lent, hired out or transferred, whether for a consideration or free of charge, by the beneficiary institutions or organisations on a non-profit-making basis to the persons referred to in Article 48 with whom they are concerned, without payment of VAT on importation. 2. No loan, hiring out or transfer may be effected under conditions other than those provided for in paragraph 1 unless the competent authorities have first been informed. Should an article be lent, hired out or transferred to an institution or organisation itself entitled to benefit from this exemption, the exemption shall continue to be granted, provided the latter uses the article for purposes which confer the right to such exemption. In other cases, loan, hiring out or transfer shall be subject to prior payment of VAT, at the rate applying on the date of the loan, hiring out or transfer, on the basis of the type of goods and the value ascertained or accepted on that date by the competent authorities. Article 50 1. Institutions or organisations referred to in Article 48 which cease to fulfil the conditions giving entitlement to exemption, or which are proposing to use articles exempt on admission for purposes other than those provided for by that Article shall so inform the competent authorities. 2. Articles remaining in the possession of institutions or organisations which cease to fulfil the conditions giving entitlement to exemption shall be liable to the relevant import VAT at the rate applying on the date on which those conditions cease to be fulfilled, on the basis of the type of goods and the value ascertained or accepted on that date by the competent authorities. 3. Articles used by the institution or organisation benefiting from the exemption for purposes other than those provided for in Article 48 shall be liable to the relevant import VAT at the rate applying on the date on which they are put to another use on the basis of the type of goods and the value ascertained or accepted on that date by the competent authorities. CHAPTER 4 Goods imported for the benefit of disaster victims Article 51 Subject to Articles 52 to 57 goods imported by State organisations or other charitable or philanthropic organisations approved by the competent authorities shall be exempt on admission where they are intended: (a) for distribution free of charge to victims of disasters affecting the territory of one or more Member States; or (b) to be made available free of charge to the victims of such disasters, while remaining the property of the organisations in question. Goods imported by disaster-relief agencies in order to meet their needs during the period of their activity shall also benefit upon admission from the exemption under the same conditions. Article 52 No exemption shall be granted for materials and equipment intended for rebuilding disaster areas. Article 53 Granting of the exemption shall be subject to a decision by the Commission, acting at the request of the Member State or States concerned in accordance with an emergency procedure entailing the consultation of the other Member States. This decision shall, where necessary, lay down the scope and the conditions of the exemption. Pending notification of the Commissions decision, Member States affected by a disaster may authorise the suspension of any import VAT chargeable on goods imported for the purposes described in Article 51, subject to an undertaking by the importing organisation to pay such tax if exemption is not granted. Article 54 Exemption shall be granted only to organisations the accounting procedures of which enable the competent authorities to supervise their operations and which offer all the guarantees considered necessary. Article 55 1. The organisations benefiting from the exemption may not lend, hire out or transfer, whether for a consideration or free of charge, the goods referred to in the first paragraph of Article 51 under conditions other than those laid down in that Article without prior notification thereof to the competent authorities. 2. Should goods be lent, hired out or transferred to an organisation itself entitled to benefit from exemption pursuant to Article 51, the exemption shall continue to be granted, provided the latter uses the goods for purposes which confer the right to such exemption. In other cases, loan, hiring out or transfer shall be subject to prior payment of VAT, at the rate applying on the date of the loan, hiring out or transfer, on the basis of the type of goods and the value ascertained or accepted on that date by the competent authorities. Article 56 1. The goods referred to in point (b) of the first paragraph of Article 51, after they cease to be used by disaster victims, may not be lent, hired out or transferred, whether for a consideration or free of charge, unless the competent authorities are notified in advance. 2. Should goods be lent, hired out or transferred to an organisation itself entitled to benefit from exemption pursuant to Article 51 or, if appropriate, to an organisation entitled to benefit from exemption pursuant to Article 43(1)(a), the exemption shall continue to be granted, provided such organisations use the goods concerned for purposes which confer the right to such exemption. In other cases, loan, hiring out or transfer shall be subject to prior payment of VAT, at the rate applying on the date of the loan, hiring out or transfer, on the basis of the type of goods and the value ascertained or accepted on that date by the competent authorities. Article 57 1. Organisations referred to in Article 51 which cease to fulfil the conditions giving entitlement to exemption, or which are proposing to use the goods exempt on admission for purposes other than those provided for by that Article shall so inform the competent authorities. 2. In the case of goods remaining in the possession of organisations which cease to fulfil the conditions giving entitlement to exemption, when these are transferred to an organisation itself entitled to benefit from exemption pursuant to this Chapter or, if appropriate, to an organisation entitled to benefit from exemption pursuant to Article 43, the exemption shall continue to be granted, provided the organisation uses the goods in question for purposes which confer the right to such exemptions. In other cases, the goods shall be liable to the relevant import VAT at the rate applying on the date on which those conditions cease to be fulfilled, on the basis of the type of goods and the value ascertained or accepted on that date by the competent authorities. 3. Goods used by the organisation benefiting from the exemption for purposes other than those provided for in this Chapter shall be liable to the relevant import VAT at the rate applying on the date on which they are put to another use, on the basis of the type of goods and the value ascertained or accepted on that date by the competent authorities. TITLE IX IMPORTATION IN THE CONTEXT OF CERTAIN ASPECTS OF INTERNATIONAL RELATIONS CHAPTER 1 Honorary decorations or awards Article 58 On production of satisfactory evidence to the competent authorities by the persons concerned, and provided the operations involved are not in any way of a commercial character, exemption shall be granted in respect of: (a) decorations conferred by the government of a third country on persons whose normal place of residence is in the Community; (b) cups, medals and similar articles of an essentially symbolic nature which, having been awarded in a third country or third territory to persons having their normal place of residence in the Community as a tribute to their activities in fields such as the arts, the sciences, sport or the public service or in recognition of merit at a particular event, are imported by such persons themselves; (c) cups, medals and similar articles of an essentially symbolic nature which are given free of charge by authorities or persons established in a third country, to be presented on the territory of the Community for the same purposes as those referred to in point (b); (d) awards, trophies and souvenirs of a symbolic nature and of limited value intended for distribution free of charge to persons normally resident in a third country or third territory, at business conferences or similar international events; their nature, unitary value or other features, must not be such as might indicate that they are intended for commercial purposes. CHAPTER 2 Presents received in the context of international relations Article 59 Without prejudice, where relevant, to the provisions applicable to the international movement of travellers, and subject to Articles 60 and 61, exemption shall be granted in respect of goods: (a) imported by persons who have paid an official visit in a third country or third territory and who have received such goods on that occasion as gifts from the host authorities; (b) imported by persons coming to pay an official visit in the Community and who intend to offer them on that occasion as gifts to the host authorities; (c) sent as gifts, in token of friendship or goodwill, by an official body, public authority or group carrying on an activity in the public interest which is located in a third country or third territory, to an official body, public authority or group carrying on an activity in the public interest which is located in the Member State of importation and approved by the competent authorities to receive such goods exempt from tax. Article 60 No exemption shall be granted for alcoholic products, tobacco or tobacco products. Article 61 Exemption shall be granted only: (a) where the articles intended as gifts are offered on an occasional basis; (b) where they do not, by their nature, value or quantity, reflect any commercial interest; (c) if they are not used for commercial purposes. CHAPTER 3 Goods to be used by monarchs or heads of State Article 62 1. Exemption from tax, within the limits and under the conditions laid down by the competent authorities, shall be granted in respect of: (a) gifts to reigning monarchs and heads of State; (b) goods to be used or consumed by reigning monarchs and heads of State of a third country, or by persons officially representing them, during their official stay in the Community. 2. The exemption referred to in paragraph 1(b) may be made subject, by the Member State of importation, to reciprocal treatment. 3. The exemption referred to in paragraph 1 is also applicable to persons enjoying prerogatives at international level analogous to those enjoyed by reigning monarchs or heads of State. TITLE X IMPORTATION OF GOODS FOR THE PROMOTION OF TRADE CHAPTER 1 Samples of negligible value Article 63 1. Without prejudice to Article 67(1)(a), samples of goods which are of negligible value and which can be used only to solicit orders for goods of the type they represent shall be exempt on admission. 2. The competent authorities may require that certain articles, to qualify for exemption on admission, be rendered permanently unusable by being torn, perforated, or clearly and indelibly marked, or by any other process, provided such operation does not destroy their character as samples. 3. For the purposes of paragraph 1, samples of goods means any article representing a type of goods whose manner of presentation and quantity, for goods of the same type or quality, rule out its use for any purpose other than that of seeking orders. CHAPTER 2 Printed matter and advertising material Article 64 Subject to Article 65, printed advertising matter such as catalogues, price lists, directions for use or brochures shall be exempt on admission provided that they relate to: (a) goods for sale or hire by a person established outside the Community; or (b) transport, commercial insurance or banking services offered by a person established outside the Community. Article 65 1. The exemption shall be limited to printed advertisements which fulfil the following conditions: (a) printed matter must clearly display the name of the undertaking which produces, sells or hires out the goods, or which offers the services to which it refers; (b) each consignment must contain no more than one document or a single copy of each document if it is made up of several documents; (c) printed matter must not be the subject of grouped consignments from the same consignor to the same consignee. 2. By way of derogation from paragraph 1(b), consignments comprising several copies of the same document may nevertheless be granted exemption provided their total gross weight does not exceed one kilogram. Article 66 Articles for advertising purposes, of no intrinsic commercial value, sent free of charge by suppliers to their customers which, apart from their advertising function, are not capable of being used shall be exempt on admission. CHAPTER 3 Goods used or consumed at a trade fair or similar event Article 67 1. Subject to Articles 68, 69, 70 and 71, the following shall be exempt on admission: (a) small representative samples of goods intended for a trade fair or similar event; (b) goods imported solely in order to be demonstrated or in order to demonstrate machines and apparatus displayed at a trade fair or similar event; (c) various materials of little value, such as paints, varnishes and wallpaper, which are to be used in the building, fitting-out and decoration of temporary stands at a trade fair or similar event, which are destroyed by being used; (d) printed matter, catalogues, prospectuses, price lists, advertising posters, calendars, whether or not illustrated, unframed photographs and other articles supplied free of charge in order to advertise goods displayed at a trade fair or similar event. 2. For the purposes of paragraph 1, trade fair or similar event means: (a) exhibitions, fairs, shows and similar events connected with trade, industry, agriculture or handicrafts; (b) exhibitions and events held mainly for charitable reasons; (c) exhibitions and events held mainly for scientific, technical, handicraft, artistic, educational or cultural or sporting reasons, for religious reasons or for reasons of worship, trade union activity or tourism, or in order to promote international understanding; (d) meetings of representatives of international organisations or collective bodies; (e) official or commemorative ceremonies and gatherings; However, that definition shall not cover exhibitions staged for private purposes in commercial stores or premises to sell goods. Article 68 The exemption referred to in Article 67(1)(a) shall be limited to samples which: (a) are imported free of charge as such or are obtained at the exhibition from goods imported in bulk; (b) are exclusively distributed free of charge to the public at the exhibition for use or consumption by the persons to whom they have been offered; (c) are identifiable as advertising samples of low unitary value; (d) are not easily marketable and, where appropriate, are packaged in such a way that the quantity of the item involved is lower than the smallest quantity of the same item actually sold on the market; (e) in the case of foodstuffs and beverages not packaged as referred to in point (d), are consumed on the spot at the exhibition; (f) in their total value and quantity, are appropriate to the nature of the exhibition, the number of visitors and the extent of the exhibitors participation. Article 69 The exemption referred to in Article 67(1)(b) shall be limited to goods which are: (a) consumed or destroyed at the exhibition; and (b) appropriate, in their total value and quantity, to the nature of the exhibition, the number of visitors and the extent of the exhibitors participation. Article 70 The exemption referred to in Article 67(1)(d) shall be limited to printed matter and articles for advertising purposes which: (a) are intended exclusively to be distributed free of charge to the public at the place where the exhibition is held; and (b) in their total value and quantity, are appropriate to the nature of the exhibition, the number of visitors and the extent of the exhibitors participation. Article 71 The exemption referred to in Article 67(1)(a) and (b) shall not be granted for: (a) alcoholic products; (b) tobacco or tobacco products; (c) fuels, whether solid, liquid or gaseous. TITLE XI GOODS IMPORTED FOR EXAMINATION, ANALYSIS OR TEST PURPOSES Article 72 Subject to Articles 73 to 78, goods which are to undergo examination, analysis or tests to determine their composition, quality or other technical characteristics for purposes of information or industrial or commercial research shall be exempt on admission. Article 73 Without prejudice to Article 76, the exemption shall be granted only on condition that the goods to be examined, analysed or tested are completely used up or destroyed in the course of the examination, analysis or testing. Article 74 No exemption shall be granted in respect of goods used in examination, analysis or tests which in themselves constitute sales promotion operations. Article 75 Exemption shall be granted only in respect of the quantities of goods which are strictly necessary for the purpose for which they are imported. These quantities shall in each case be determined by the competent authorities, taking into account the said purpose. Article 76 1. The exemption shall cover goods which are not completely used up or destroyed during examination, analysis or testing, provided that the products remaining are, with the agreement and under the supervision of the competent authorities: (a) completely destroyed or rendered commercially valueless on completion of examination, analysis or testing; or (b) surrendered to the State without causing it any expense, where this is possible under national law; or (c) in duly justified circumstances, exported outside the Community. 2. For the purposes of paragraph 1, products remaining means products resulting from the examinations, analyses or tests or goods not actually used. Article 77 Save where Article 76(1) is applied, products remaining at the end of the examinations, analyses or tests referred to in Article 72 shall be subject to the relevant import VAT, at the rate applying on the date of completion of the examinations, analyses or tests, on the basis of the type of goods and the value ascertained or accepted on that date by the competent authorities. However, the interested party may, with the agreement and under the supervision of the competent authorities, convert products remaining to waste or scrap. In this case, the import duties shall be those applying to such waste or scrap at the time of conversion. Article 78 The period within which the examinations, analyses or tests must be carried out and the administrative formalities to be completed in order to ensure the use of the goods for the purposes intended shall be determined by the competent authorities. TITLE XII MISCELLANEOUS IMPORTS CHAPTER 1 Consignments sent to organisations protecting copyrights or industrial and commercial patent rights Article 79 Trademarks, patterns or designs and their supporting documents, as well as applications for patents for invention or the like, to be submitted to the bodies competent to deal with the protection of copyrights or the protection of industrial or commercial patent rights shall be exempt on admission. CHAPTER 2 Tourist information literature Article 80 The following shall be exempt on admission: (a) documentation (leaflets, brochures, books, magazines, guidebooks, posters, whether or not framed, unframed photographs and photographic enlargements, maps, whether or not illustrated, window transparencies, and illustrated calendars) intended to be distributed free of charge and the principal purpose of which is to encourage the public to visit foreign countries, in particular in order to attend cultural, tourist, sporting, religious or trade or professional meetings or events, provided that such literature contains not more than 25 % of private commercial advertising and that the general nature of its promotional aims is evident; (b) foreign hotel lists and yearbooks published by official tourist agencies, or under their auspices, and timetables for foreign transport services, provided that such literature is intended for distribution free of charge and contains not more than 25 % of private commercial advertising; (c) reference material supplied to accredited representatives or correspondents appointed by official national tourist agencies and not intended for distribution, that is to say, yearbooks, lists of telephone or telex numbers, hotel lists, fairs catalogues, specimens of craft goods of negligible value, and literature on museums, universities, spas or other similar establishments. CHAPTER 3 Miscellaneous documents and articles Article 81 1. The following shall be exempt on admission: (a) documents sent free of charge to the public services of Member States; (b) publications of foreign governments and publications of official international bodies intended for distribution without charge; (c) ballot papers for elections organised by bodies set up in countries outside the Community; (d) objects to be submitted as evidence or for like purposes to the courts or other official agencies of the Member States; (e) specimen signatures and printed circulars concerning signatures sent as part of customary exchanges of information between public services or banking establishments; (f) official printed matter sent to the central banks of the Member States; (g) reports, statements, notes, prospectuses, application forms and other documents drawn up by companies with headquarters outside the Community and sent to the bearers or subscribers of securities issued by such companies; (h) recorded media (punched cards, sound recordings, microfilms, etc.) used for the transmission of information sent free of charge to the addressee, in so far as exemption does not give rise to abuses or to major distortions of competition; (i) files, archives, printed forms and other documents to be used in international meetings, conferences or congresses, and reports on such gatherings; (j) plans, technical drawings, traced designs, descriptions and other similar documents imported with a view to obtaining or fulfilling orders outside the Community or to participating in a competition held in the Community; (k) documents to be used in examinations held in the Community by institutions set up outside the Community; (l) printed forms to be used as official documents in the international movement of vehicles or goods, within the framework of international conventions; (m) printed forms, labels, tickets and similar documents sent by transport undertakings or by undertakings of the hotel industry located outside the Community to travel agencies set up in the Community; (n) printed forms and tickets, bills of lading, way-bills and other commercial or office documents which have been used; (o) official printed forms from national or international authorities, and printed matter conforming to international standards sent for distribution by associations established outside the Community to corresponding associations located in the Community; (p) photographs, slides and stereotype mats for photographs, whether or not captioned, sent to press agencies to newspaper or magazine publishers; (q) articles listed in Annex I which are produced by the United Nations or one of its specialised agencies whatever the use for which they are intended; (r) collectors pieces and works of art of an educational, scientific or cultural character which are not intended for sale and which are imported by museums, galleries and other institutions approved by the competent authorities of the Member States for the purpose of duty-free admission of these goods; (s) importations of official publications issued under the authority of the country or territory of export, international institutions, regional or local authorities and bodies under public law established in the country or territory of export, and printed matter distributed on the occasion of elections to the European Parliament or on the occasion of national elections in the country in which the printed matter originates by foreign political organisations officially recognised as such in the Member States, in so far as such publications and printed matter have been subject to tax in the country or territory of export and have not benefited from remission of tax on export. 2. The exemption referred to in paragraph 1(r) is granted only on condition that the articles in question are imported free of charge or, if they are imported against payment, that they are not supplied by a taxable person. CHAPTER 4 Ancillary materials for the stowage and protection of goods during their transport Article 82 The various materials such as rope, straw, cloth, paper and cardboard, wood and plastics which are used for the stowage and protection  including heat protection  of goods during their transport on the territory of the Community, shall be exempt on admission, provided that: (a) they are not normally reusable; and (b) the consideration paid for them forms part of the taxable amount on importation as defined in Chapter 4 of Title VII of Directive 2006/112/EC. CHAPTER 5 Litter, fodder and feedingstuffs for animals during their transport Article 83 Litter, fodder and feedingstuffs of any description put on board the means of transport used to convey animals on the territory of the Community for the purpose of distribution to the said animals during the journey shall be exempt on admission. CHAPTER 6 Fuels and lubricants present in land motor vehicles and special containers Article 84 1. Subject to Articles 85, 86 and 87, the following shall be exempt on admission: (a) fuel contained in the standard tanks of: (i) private and commercial motor vehicles and motorcycles; (ii) special containers; (b) fuel contained in portable tanks carried by private motor vehicles and motorcycles, up to a maximum of 10 litres per vehicle and without prejudice to national provisions on the holding and transport of fuel. 2. For the purpose of paragraph 1: (a) commercial motor vehicle means any motorised road vehicle (including tractors with trailers) which, by its type of construction and equipment, is designed for, and capable of, transporting, whether for payment or not, more than nine persons including the driver, or goods, and any road vehicle for a special purpose other than transport as such; (b) private motor vehicle means any motor vehicle not covered by the definition set out in point (a); (c) standard tanks means: (i) the tanks permanently fixed by, the manufacturer to all motor vehicles of the same type as the vehicle in question and whose permanent fitting enables fuel to be used directly, both for the purpose of propulsion and, where appropriate, for the operation, during transport, of refrigeration systems and other systems; (ii) tanks permanently fixed by the manufacturer to all containers of the same type as the container in question and whose permanent fitting enables fuel to be used directly for the operation, during transport, of refrigeration systems and other systems with which special containers are equipped; (d) special container means any container fitted with specially designed apparatus for refrigeration systems, oxygenation systems, thermal insulation systems, or other systems. In addition to the tanks referred to in point (c)(i) of the first subparagraph, gas tanks fitted to motor vehicles designed for the direct use of gas as a fuel and tanks fitted to ancillary systems with which the vehicle may be equipped shall also be considered to be standard tanks. Article 85 Member States may limit the application of the exemption for fuel contained in the standard fuel tanks of commercial motor vehicles and special containers: (a) when the vehicle comes from a third country or third territory, to 200 litres per vehicle and per journey; (b) to 200 litres per special container and per journey. Article 86 Member States may limit the amount of fuel exempt on admission in the case of: (a) commercial motor vehicles engaged in international transport coming from third countries or third territories to their frontier zone, to a maximum depth of 25 kilometres as the crow flies, where such transport consists of journeys made by persons residing in that zone; (b) private motor vehicles belonging to persons residing in the frontier zone, to a maximum depth of 15 km as the crow flies, contiguous with a third country or third territory. Article 87 1. Fuel exempt on admission may not be used in a vehicle other than that in which it was imported nor be removed from that vehicle and stored, except during necessary repairs to that vehicle, or transferred for a consideration or free of charge by the person granted the exemption. 2. Non-compliance with paragraph 1 shall give rise to application of the import VAT relating to the products in question at the rate in force on the date of such non-compliance, on the basis of the type of goods and the value ascertained or accepted on that date by the competent authorities. Article 88 The exemption shall also apply to lubricants carried in motor vehicles and required for their normal operation during the journey in question. CHAPTER 7 Goods for the construction, upkeep or ornamentation of memorials to, or cemeteries for, war victims Article 89 Exemption from tax shall be granted in respect of goods imported by organisations authorised for that purpose by the competent authorities, for use in the construction, upkeep or ornamentation of cemeteries and tombs of, and memorials to, war victims of a third country who are buried in the Community. CHAPTER 8 Coffins, funerary urns and ornamental funerary articles Article 90 The following shall be exempt on admission: (a) coffins containing bodies and urns containing the ashes of deceased persons, as well as the flowers, funeral wreaths and other ornamental objects normally accompanying them; (b) flowers, wreaths and other ornamental objects brought by persons resident outside the Community, attending a funeral or coming to decorate graves on the territory of the Community provided these importations do not reflect, by either their nature or their quantity, any commercial intent. TITLE XIII GENERAL AND FINAL PROVISIONS Article 91 Where this Directive provides that the granting of an exemption shall be subject to the fulfilment of certain conditions, the person concerned shall, to the satisfaction of the competent authorities, furnish proof that those conditions have been met. Article 92 1. The exchange value in national currency of the euro to be taken into consideration for the purposes of this Directive shall be fixed once a year. The rates to be applied shall be those obtaining on the first working day in October and shall take effect on 1 January the following year. 2. Member States may round off the amounts in national currency arrived at by converting the amounts in euro. 3. Member States may continue to apply the amounts of the exemptions in force at the time of the annual adjustment provided for in paragraph 1, if conversion of the amounts of the exemptions expressed in euro leads, before the rounding-off provided for in paragraph 2, to an alteration of less than 5 % in the exemption expressed in national currency or to a reduction in that exemption. Article 93 This Directive shall not prevent Member States from continuing to grant: (a) the privileges and immunities granted by them under cultural, scientific or technical cooperation agreements concluded between Member States and third countries; (b) the special exemptions justified by the nature of frontier traffic which are granted by them under frontier agreements concluded between Member States and third countries; (c) exemptions in the context of agreements entered into on the basis of reciprocity with third countries that are Contracting Parties to the Convention on International Civil Aviation, signed at Chicago on 7 December 1944, for the purpose of implementing Recommended Practices 4.42 and 4.44 in Annex 9 to the Convention. Article 94 Until the establishment of Community exemptions upon importation, Member States may retain the exemptions granted to: (a) merchant-navy seamen; (b) workers returning to their country of origin after having resided for at least six months outside the Community on account of their occupation. Article 95 Member States shall inform the Commission of the measures which they adopt to give effect to this Directive, indicating, where the case arises, those measures which they adopt by simple reference to identical provisions of Regulation (EEC) No 918/83. Article 96 Directive 83/181/EEC, as amended by the Directives listed in Annex II, Part A, is repealed, without prejudice to the obligations of the Member States relating to the time limits for transposition into national law of the Directives set out in Annex II, Part B. References to the repealed Directive shall be construed as references to this Directive and shall be read in accordance with the correlation table in Annex III. Article 97 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Article 98 This Directive is addressed to the Member States. Done at Luxembourg, 19 October 2009. For the Council The President E. ERLANDSSON (1) Opinion of 11 March 2009 (not yet published in the Official Journal). (2) OJ C 175, 28.7.2009, p. 123. (3) OJ L 105, 23.4.1983, p. 38. (4) See Annex II, Part A. (5) OJ L 347, 11.12.2006, p. 1. (6) OJ L 105, 23.4.1983, p. 1. ANNEX I VISUAL AND AUDITORY MATERIALS OF AN EDUCATIONAL, SCIENTIFIC OR CULTURAL CHARACTER CN code Description 3704 00 Photographic plates, film, paper, paperboard and textiles, exposed but not developed: ex 3704 00 10  Plates and film:  Cinematograph film, positives, of an educational, scientific or cultural character ex 3705 Photographic plates and film, exposed and developed, other than cinematograph film:  Of an educational, scientific or cultural character 3706 Cinematograph film, exposed and developed, whether or not incorporating sound track or consisting only of sound track: 3706 10  Of a width of 35 mm or more:   Other: ex 3706 10 99    Other positives:  Newsreels (with or without sound track) depicting events of current news value at the time of importation, and imported up to a limit of two copies of each subject for copying purposes  Archival film material (with or without sound track) intended for use in connection with newsreel films  Recreational films particularly suited for children and young people  Other films of educational, scientific or cultural character 3706 90  Other:   Other:    Other positives: ex 3706 90 51  Newsreels (with or without sound track) depicting events of current news value at the time of importation, and imported up to a limit of two copies of each subject for copying purposes ex 3706 90 91  Archival film material (with or without sound track) intended for use in connection with newsreel films ex 3706 90 99  Recreational films particularly suited for children and young people  Other films of educational, scientific or cultural character 4911 Other printed matter, including printed pictures and photographs:  Other: 4911 99   Other: ex 4911 99 00    Other:  Microcards or other information storage media required in computerised information and documentation services of an educational, scientific or cultural character  Wall charts designed solely for demonstration and education ex 8523 Records, tapes and other recorded media for sound or other similarly recorded phenomena including matrices and masters for the production of records, but excluding products of Chapter 37:  Of an educational, scientific or cultural character ex 9023 00 Instruments, apparatus and models, designed for demonstrational purposes (for example, in education or exhibitions), unsuitable for others uses:  Patterns, models and wall charts of an educational, scientific or cultural character, designed solely for demonstration and education  Mock-ups or visualisations of abstract concepts such as molecular structures or mathematical formulae Various Holograms for laser projection Multimedia kits Materials for programmed instructions, including materials in kit form with the corresponding printed materials ANNEX II PART A Repealed Directive with the list of its successive amendments (referred to in Article 96) Council Directive 83/181/EEC (OJ L 105, 23.4.1983, p. 38) Council Directive 85/346/EEC (OJ L 183, 16.7.1985, p. 21) Council Directive 88/331/EEC (OJ L 151, 17.6.1988, p. 79) Commission Directive 89/219/EEC (OJ L 92, 5.4.1989, p. 13) Council Directive 91/680/EEC (OJ L 376, 31.12.1991, p. 1) only as regards Article 2(1) first indent 1994 Act of Accession, Annex I, point XIII.B.4 (OJ C 241, 29.8.1994, p. 276) PART B List of time limits for transposition into national law (referred to in Article 96) Directive Time limit for transposition 83/181/EEC 30 June 1984 85/346/EEC 1 October 1985 88/331/EEC 1 January 1989 89/219/EEC 1 July 1989 91/680/EEC 31 December 1992 ANNEX III CORRELATION TABLE Directive 83/181/EEC This Directive  Title I Article 1(1) Article 1(1), first and second subparagraphs Article 1(2) introductory sentence Article 2(1) introductory sentence Article 1(2)(a) Article 2(1)(a) Article 1(2)(b) first subparagraph Article 2(1)(b) Article 1(2)(b) second subparagraph, first and second indents Article 2(1)(b) Article 1(2)(b) third subparagraph Article 2(1)(b) Article 1(2)(b) fourth subparagraph Article 2(2) Article 1(2)(c), (d) and (e) Article 2(1)(c), (d) and (e) Title I Title II Chapter I Chapter 1 Articles 2 to 5 Articles 3 to 6 Article 6 first and second paragraphs Article 7(1) and (2) Articles 7 to 10 Articles 8 to 11 Chapter II Chapter 2 Article 11(1) and (2) Article 12(1), first and second subparagraphs Article 11(3) Article 12(2) Article 12, introductory sentence Article 13, first subparagraph, introductory sentence Article 12(a), first sentence Article 13, first subparagraph, point (a) Article 12(a), second sentence Article 13, second subparagraph Article 12(b) Article 13, first subparagraph, point (b) Article 13 Article 14 Article 14(1) introductory sentence Article 15(1), first subparagraph, introductory sentence Article 14(1) first indent, opening words Article 15(1), first subparagraph, point (a) Article 14(1) first indent, words in parentheses Article 15(1), second subparagraph Article 14(1), second indent Article 15(1), first subparagraph, point (b) Article 14(2) Article 15(2) Article 15 Article 16 Chapter III Chapter 3 Articles 16 to 19 Articles 17 to 20 Title II Title III Articles 20 and 21 Articles 21 and 22 Title III Title IV Articles 22 and 23 Articles 23 and 24 Title IV Title V Article 24(1) Article 25(1) Article 24(2) introductory sentence Article 25(2) introductory sentence Article 24(2) first and second indents Article 25(2)(a) and (b) Article 25(1) Article 26(1) Article 25(2)  Article 25(3) Article 26(2) Articles 26, 27 and 28 Articles 27, 28 and 29 Title V Title VI Chapter I Chapter 1 Article 29(1) Article 30(1), first subparagraph Article 29(2) Article 30(2) Article 29(3) Article 30(1), second subparagraph Articles 30, 31 and 32 Articles 31, 32 and 33 Chapter II Chapter 2 Article 33 Article 34 Article 34(1) and (2) Article 35(1), first and second subparagraphs Article 34(3) Article 35(2) Title VI Title VII Chapter I Chapter 1 Article 35(1) introductory sentence Article 36(1) introductory sentence Article 35(1)(a) Article 36(1)(a) Article 35(1)(b) introductory sentence Article 36(1)(b) Article 35(1)(b) first indent  Article 35(1)(b) second indent Article 36(1)(b) Article 35(2) introductory sentence Article 36(2), introductory sentence Article 35(2) first and second indents Article 36(2)(a) and (b) Chapter II Chapter 2 Article 36(1) Article 37(1) Article 36(2) introductory sentence Article 37(2) introductory sentence Article 36(2) first, second and third indents Article 37(2)(a), (b) and (c) Articles 37 and 38 Articles 38 and 39 Chapter IIa Chapter 3 Article 38a Article 40 Chapter III Chapter 4 Article 39 Article 41 Title VII Title VIII  Chapter 1 Article 40 Article 42 Chapter I Chapter 2 Articles 41 to 45 Articles 43 to 47 Chapter II Chapter 3 Articles 46, 47 and 48 Articles 48, 49 and 50 Chapter III Chapter 4 Article 49(1) and (2) Article 51, first and second paragraphs Articles 50 to 55 Articles 52 to 57 Title VIII Title IX Chapter I Chapter 1 Article 56 Article 58 Chapter II Chapter 2 Articles 57 and 58 Articles 59 and 60 Article 59, introductory sentence Article 61, introductory sentence Article 59, first, second and third indents Article 61(a), (b) and (c) Chapter III Chapter 3 Article 60 first paragraph, introductory sentence Article 62(1), introductory sentence Article 60, first paragraph, point (a) Article 62(1)(a) Article 60, first paragraph, point (b), first sentence Article 62(1)(b) Article 60, first paragraph, point (b), second sentence Article 62(2) Article 60, second paragraph Article 62(3) Title IX Title X Chapter I Chapter 1 Article 61 Article 63 Chapter II Chapter 2 Article 62, introductory sentence Article 64, introductory sentence Article 62(a) Article 64(a) Article 62(b)  Article 62(c) Article 64(b) Article 63, first paragraph, introductory sentence Article 65(1), introductory sentence Article 63, first paragraph, point (a) Article 65(1)(a) Article 63, first paragraph, point (b), first sentence Article 65(1)(b) Article 63, first paragraph, point (b), second sentence Article 65(2) Article 63, first paragraph, point (c) Article 65(1)(c) Article 63, second paragraph  Article 64 Article 66 Chapter III Chapter 3 Article 65(1) Article 67(1) Article 65(2), introductory sentence Article 67(2), first subparagraph, introductory sentence Article 65(2)(a) to (e) Article 67(2) first subparagraph, points (a) to (e) Article 65(2), final sentence Article 67(2), second subparagraph Articles 66 to 69 Articles 68 to 71 Title X Title XI Articles 70 to 73 Articles 72 to 75 Article 74(1) introductory sentence Article 76(1) introductory sentence Article 74(1), first, second and third indents Article 76(1)(a), (b) and (c) Article 74(2) Article 76(2) Articles 75 and 76 Articles 77 and 78 Title XI Title XII Chapter I Chapter 1 Article 77 Article 79 Chapter II Chapter 2 Article 78 Article 80 Chapter III Chapter 3 Article 79(a) to (q) Article 81(1)(a) to (q) Article 79(r), first sentence Article 81(1)(r) Article 79(r), second sentence Article 81(2) Article 79(s) Article 81(1)(s) Chapter IV Chapter 4 Article 80 Article 82 Chapter V Chapter 5 Article 81 Article 83 Chapter VI Chapter 6 Article 82(1) introductory sentence Article 84(1) introductory sentence Article 82(1)(a) first and second indents Article 84(1)(a)(i) and (ii) Article 82(1)(b) Article 84(1)(b) Article 82(2) introductory sentence Article 84(2) first subparagraph, introductory sentence Article 82(2)(a) first subparagraph, first and second indents and second subparagraph Article 84(2), first subparagraph, point (a) Article 82(2)(b) Article 84(2), first subparagraph, point (b) Article 82(2)(c) introductory sentence Article 84(2), first subparagraph, point (c) introductory sentence Article 82(2)(c) first indent, first subparagraph Article 84(2), first subparagraph, point (c)(i) Article 82(2)(c) first indent, second subparagraph Article 84(2), second subparagraph Article 82(2)(c), second indent Article 84(2), first subparagraph, point (c)(ii) Article 82(2)(d) Article 84(2), first subparagraph, point (d) Article 83 first paragraph introductory sentence Article 85 introductory sentence Article 83(a) Article 85(a) Article 83(b)  Article 83(c) Article 85(b) Article 83 second subparagraph  Article 84 Article 86 Article 85 first and second paragraphs Article 87(1) and (2) Article 86 Article 88 Chapter VII Chapter 7 Article 87 Article 89 Chapter VIII Chapter 8 Article 88 Article 90 Title XII Title XIII Articles 89, 90 and 91 Articles 91, 92 and 93 Article 92 Article 94 Article 93(1)  Article 93(2) Article 95  Article 96  Article 97 Article 94 Article 98 Annex Annex I  Annex II  Annex III